Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 8-26-2021, with respect to the art rejections of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
The 112 rejections have also been overcome. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious marking each of the individual structures at different locations with fluorescent markers, in combination with the rest of the limitations of the claim. 
Claims 2-19 are allowable based upon their dependency. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the positioning aids comprise light reflecting entities selected from gold particles, silver particles and quantum dots, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
November 6, 2021


/Michael A Lyons/Primary Examiner, Art Unit 2877